DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 17 August 2021 containing amendments to the claims and remarks.
Claims 1-20 are pending.  Claims 12-20 are withdrawn as being directed to a nonelected invention.  Consequently, only claims 1-11 are pending for examination.
The previous rejection of claim 7 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to the claim.  The previous rejection of claims 1-11 under 35 U.S.C. 103 is maintained.  The rejection follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (US 9,296,958) in view of Subramaniyam (US 2010/0116718) and Eizenga (US 8,440,875).
With respect to claims 1-5 and 7-10, Wen discloses a process for hydroprocessing a biorenewable feedstock, the process comprising: hydrotreating a biorenewable feed stream in a hydrotreating reactor to hydrodeoxygenate oxygenated hydrocarbons to produce a hydrotrotreated stream; and hydroisomerizing the hydrotreated stream in a hydroisomerization reactor to provide a hydroisomerized stream (see Wen, Table 2).  The reactors may comprise stainless steel with a composition of molybdenum in the range of 1 wt% to 7 wt% (see Wen, column 5, lines 36-44).  The reactors may also contain a carbon content of about 0.020 wt% (see Wen, column 5, lines 36-44).  In addition to the reactor, the same stainless steel may be used for any associated containers, tanks, pipes, towers, columns, exchangers or other structures (e.g., separators, effluent discharge 
Wen does not explicitly disclose wherein olefins are saturated and metallized hydrocarbons are demetallized in the hydrotreating reactor.  Wen also does not explicitly disclose wherein the hydrotreating reactor comprises stainless steel with a composition of at least 2 wt% molybdenum and wherein the hydroisomerization reactor comprises steel with a composition of less than 2 wt% molybdenum.
However, Eizenga discloses a very similar process to that of Wen and explains that olefins are saturated under such hydrotreating conditions and that metallic impurities may be removed using the same catalysts for deoxygenation (see Eizenga, column 4, lines 22-27, 45-54, and 60-65; and column 5, lines 10-12).  With respect to stainless steel processing equipment, Subramaniyam notes that higher molybdenum content stainless steels are more expensive than others with a lower quantity of molybdenum (see Subramaniyam, paragraph [0016]).  
Therefore, the person having ordinary skill in the art would have been motivated to modify the process of Wen to account for a higher molybdenum content stainless steel in the hydrotreating reactor where the more corrosive free fatty acid biorenewable feed stream would be processed.  Once such species are removed through hydrodeoxygenation, the same person having ordinary skill in the art would have been motivated to modify the process of Wen to provide a hydroisomerizing reactor having lower molybdenum content than the hydrotreating reactor because the more corrosive species would have already been substantially converted in the hydrotreating reactor, thus allowing for a lower cost stainless steel to process the lower corrosive hydrotreated 
With respect to claim 6, Wen discloses wherein the vessel (e.g., reactor) may be operated for a predetermined period of time and periodically shut down for service or inspection of the equipment as is typical in hydrocarbon treating processes (see Wen, column 9, lines 57-63).
With respect to claim 11, Eizenga notes that guard beds are well known in the art as a means of removing impurities (see Eizenga, column 4, lines 22-31 and 45-48).

Response to Arguments
Applicant’s arguments filed 17 August 2021 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	The applied references do not teach that the hydrotreating reactor comprises the stainless steel having a composition of at least 2 wt-% molybdenum and the hydroisomerization reactor comprises the steel having a composition of less than about 2 wt-% molybdenum.  The transition in metallurgy from the stainless steel having at least about 2-wt% molybdenum for the hydrotreating reactor to the composition having less than about 2 wt-% molybdenum for the hydroisomerization reactor is not evident from the applied references.

II.	Wen does not teach any specificity for changing the composition of molybdenum for stainless steel of the hydrotreating reactor and the hydroisomerization reactor.



IV.	Subramaniyam does not teach any shift in the composition of molybdenum of the steel.

V.	Eizenga does not teach the catalysts capable of catalyzing decarboxylation, decarbonylation, and/or hydrodeoxygenation of the feedstock to remove oxygen are capable of demetallation.

VI.	Eizenga does not teach that the metallic impurities may be removed using the same catalyst that are used for deoxygenation because the catalysts used for hydrodeoxygenation are the hydrogenation and hydrotreating catalyst used for the pretreatment of the feed per se to remove metal contaminants from the feedstock.

With respect to Applicant’s first, second, third, and fourth arguments, see discussion supra at paragraph 8.  Wen teaches a process for forming a renewable diesel from natural oils (see Wen, Table 2), with the feed containing natural (triglyceride) oils and fats (see Wen, Table 2).  Wen discloses that deoxygenation occurs in the first stage and isomerization occurs in the second stage (see Wen, Table 2).  Eizenga notes that such feeds comprise triglycerides (including mostly triglycerides, but also mono- and di-glycerides) as well as free fatty acids (i.e. organic (carboxylic) acids) (see Eizenga, column 3, lines 50-55).  In this regard, Wen teaches that molybdenum present in his austenitic stainless steel reduces corrosion due to organic acids (see Wen, column 8, lines 11-15).  Thus, the person having ordinary skill in the art would motivated to use a higher molybdenum stainless steel at the point of contact with organic free fatty acids KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
With respect to Applicant’s fifth and sixth arguments, Eizenga specifically states that “[t]he catalysts enumerated above are also capable of catalyzing decarboxylation, decarbonylation and/or hydrodeoxygenation of the feedstock to remove oxygen” (see Eizenga, column 5, lines 10-12).  Among “the catalysts enumerated above” that Eizenga is referencing are those “demetallation catalysts” and others used in “hydroprocessing” which are discussed as suitable for removing metal contaminants (see Eizenga, column 4, lines 48-54). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 

/Randy Boyer/
Primary Examiner, Art Unit 1771